TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-01-00611-CV



In the Interest of V. B. J. and A. B. J.





FROM THE COUNTY COURT AT LAW NO. 2 OF WILLIAMSON COUNTY

NO. 01-898-FC2, HONORABLE TAMARA ARRINGTON, JUDGE PRESIDING



 Pro se appellant Victor Brian Jones, Jr.'s appellant's brief was due to be filed in this
court on January 7, 2002 but was not.  On January 16, 2002, this Court advised appellant in writing
that his brief was overdue and that his appeal would be dismissed if he did not file his brief with this
Court on or before January 28, 2002.  See Tex. R. App. P. 38.8(a)(2).  Appellant has not filed a brief
or otherwise responded to the Court's notices.
	Accordingly, this appeal is hereby dismissed for want of prosecution pursuant to
Texas Rules of Appellate Procedure 38.8(a)(1), 42.3(b) and (c).


  
					Lee Yeakel, Justice
Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel
Dismissed for Want of Prosecution
Filed:   March 28, 2002
Do Not Publish